Exhibit 10.1

 

SUMMIT HOTEL PROPERTIES, INC.

 

Common Stock

($0.01 par value per share)

 

Sales Agreement

 

May 25, 2017

 

[·]

 

Ladies and Gentlemen:

 

Each of Summit Hotel Properties, Inc., a Maryland corporation (the “Company”),
and Summit Hotel OP, LP, a Delaware limited partnership (the “Operating
Partnership”), confirms its respective agreement (this “Agreement”) with [·]
(the “Agent”), as follows:

 

1.                                      Issuance and Sale of Placement Shares.

 

The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through the Agent, acting as agent and/or principal, shares of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), (the “Placement
Shares”) having a maximum aggregate offering price of up to $200,000,000 (the
“Maximum Amount”).  Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitation set forth in this
Section 1 relating to the issuance and sale of Placement Shares not in excess of
the Maximum Amount pursuant to this Agreement shall be the sole responsibility
of the Company, and the Agent shall have no obligation in connection with such
compliance, provided that the Agent strictly follows the trading instructions
provided by the Company pursuant to any Placement Notice.  The issuance and sale
of Placement Shares through the Agent shall be effected pursuant to the
Registration Statement, although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement (as defined below) to
issue and sell Placement Shares pursuant to this Agreement.

 

The Company and the Operating Partnership are entering into a sales agreement,
dated May 25, 2017, with each of [·], [·], [·], [·], [·], [·], [·], [·], and [·]
(collectively, the “Other Sales Agreements”) as additional sales agents
(collectively, the “Alternative Agents”) for the issuance and sale from time to
time to or through the Alternative Agents of the Placement Shares on the terms
to be set forth in the Other Sales Agreements. The Agent and the Alternative
Agents are collectively referred to herein as the “Agents.” This Agreement and
the Other Sales Agreements are collectively referred to herein as the “Sales
Agreements.” The aggregate offering price of Placement Shares that may be sold
pursuant to the Sales Agreements shall not exceed the Maximum Amount.

 

1

--------------------------------------------------------------------------------


 

The Company agrees that whenever it determines to sell Placement Shares directly
to an Agent as principal it will enter into a separate written Terms Agreement
(each, a “Terms Agreement”), in substantially the form of Annex I hereto,
relating to such sale in accordance with Section 6(f) hereof. References herein
to “this Agreement” or to matters contained “herein” or “hereunder,” or words of
similar import, mean this Agreement and any applicable Terms Agreement.

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”), in accordance with the provisions of the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder (collectively,
the “Securities Act”), a Registration Statement on Form S-3 (No. 333-212118),
including a base prospectus, relating to certain securities, including the
Common Stock, to be offered from time to time by the Company, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”).  The Company has prepared a prospectus supplement to the base
prospectus included as part of such registration statement specifically relating
to the Placement Shares.  The Company will furnish to the Agent, for use by the
Agent, copies (which may be in electronic form) of the base prospectus included
as part of such registration statement, as supplemented by the prospectus
supplement specifically relating to the Placement Shares.  Except where the
context otherwise requires, such registration statement, as amended by any
post-effective amendments thereto, including all documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus (as defined below) subsequently filed with the Commission pursuant
to Rule 424(b) under the Securities Act or deemed to be a part of such
registration statement pursuant to Rule 430B under the Securities Act (the
“Rule 430B Information”), as well as any comparable successor registration
statement filed by the Company for the sale of shares of its Common Stock,
including the Placement Shares, collectively are herein called the “Registration
Statement.”  The base prospectus included in the Registration Statement, as
supplemented by the prospectus supplement specifically relating to the Placement
Shares, including the documents incorporated by reference therein, in the form
in which such base prospectus and such prospectus supplement have most recently
been filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with the then issued Issuer Free Writing Prospectus(es)
(as defined herein), is herein called the “Prospectus.”

 

Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein (the “Incorporated Documents”).  For purposes
of this Agreement, all references to the Registration Statement, the Prospectus
or to any amendment or supplement thereto shall be deemed to include any copy
filed with the Commission pursuant to its Electronic Data Gathering Analysis and
Retrieval System or, if applicable, the Interactive Data Electronic Applications
(collectively, “EDGAR”).

 

2

--------------------------------------------------------------------------------


 

2.                                      Placements.

 

Each time that the Company wishes to issue and sell the Placement Shares
hereunder (each, a “Placement”), it will notify the Agent by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Placement Shares to be sold, which shall at a minimum include the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one Trading Day (as defined in Section 3) and any minimum price below which
sales shall not be made.  A form of Placement Notice, which contains such
minimum required sales parameters, is attached hereto as Exhibit A.  A Placement
Notice shall originate from any of the individuals from the Company set forth on
Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from the
Agent set forth on Schedule 2, as amended from time to time.  Each Placement
Notice shall be effective upon receipt by the Agent unless and until (i) in
accordance with the notice requirements set forth in Section 4, the Agent
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares to be sold pursuant
to such Placement Notice have been sold, (iii) in accordance with the notice
requirements set forth in Section 4, the Company or the Agent suspends or
terminates such Placement Notice, (iv) the Company issues a subsequent Placement
Notice with parameters superseding those set forth in such Placement Notice, or
(v) this Agreement has been terminated under the provisions of Section 11.  The
amount of any discount, commission or other compensation to be paid by the
Company to the Agent in connection with the sale of the Placement Shares shall
be calculated in accordance with the terms set forth in Schedule 1 and shall not
exceed 2.0% of the gross sales price for such Placement Shares.  It is expressly
acknowledged and agreed that neither the Company nor the Agent will have any
obligation whatsoever with respect to a Placement Notice or any Placement Shares
unless and until the Company delivers a Placement Notice to the Agent and the
Agent does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. 
Notwithstanding anything to the contrary contained herein, no Placement Notice
shall be delivered by the Company at any such time as the Company’s directors
and officers would not be permitted to buy or sell securities of the Company in
the open market because of the existence of material nonpublic information or
applicable blackout periods (such as under the Company’s insider trading
policy).  In the event of a conflict between the terms of this Agreement and the
terms of any Placement Notice, the terms of such Placement Notice will control.

 

3.                                      Sale of Placement Shares by the Agent.

 

Subject to the terms and conditions herein set forth, upon the Company’s
issuance of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, the Agent, for the period specified
in the Placement Notice, will use its commercially reasonable efforts consistent
with its customary trading and sales practices to sell such Placement Shares up
to the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  The Agent acting under a Placement Notice will provide
written confirmation to the Company (including by email correspondence), no
later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which sales of Placement Shares have been made
hereunder setting forth the number of Placement Shares sold on such day, the

 

3

--------------------------------------------------------------------------------


 

compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company.  The Agent may sell Placement Shares by any method permitted by law
deemed to be an “at-the-market” offering as defined in Rule 415 of the
Securities Act, including without limitation sales made directly on the New York
Stock Exchange (the “NYSE”), on any other existing trading market for the Common
Stock or to or through a market maker.  With the prior consent of the Company,
the Agent may also sell Placement Shares in privately negotiated transactions. 
During the term of this Agreement and notwithstanding anything to the contrary
herein, the Agent agrees that in no event will it or any Agent Affiliate (as
defined in Section 9(a) below) engage in any market making, bidding,
stabilization or other trading activity with regard to the Common Stock if such
activity would be prohibited under Regulation M or other anti-manipulation
rules under the Securities Act.  For the purposes of this Agreement, “Trading
Day” means any day on which shares of the Common Stock may be purchased and sold
on the NYSE.  On any Trading Day, the Company shall sell Placement Shares only
through one of (i) the Agent or (ii) one of the Alternative Agents.

 

4.                                      Suspension or Termination of Sales.

 

The Company or the Agent may, upon two business days’ prior notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend or terminate any sale of Placement
Shares; provided, however, that such suspension or termination shall not affect
or impair the other party’s obligations with respect to any Placement Shares
sold hereunder prior to the receipt of such notice.  Each of the parties agrees
that no such notice under this Section 4 shall be effective against the other
unless it is made to one of the individuals named on Schedule 2 hereto, as such
schedule may be amended from time to time.

 

5.                                      Representations and Warranties of the
Company and the Operating Partnership.

 

The Company and the Operating Partnership, jointly and severally, represent and
warrant to the Agent that as of the date hereof, as of each Representation Date
(as defined below) on which a certificate is required to be delivered pursuant
to Section 7(q), and as of the time of each sale of any Placement Shares
pursuant to this Agreement:

 

(a)                                 No order preventing or suspending the use of
the Prospectus has been issued by the Commission, and the Prospectus, as of its
date and as of the date of any amendment or supplement and on any Settlement
Date, did not, does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company and the Operating Partnership
make no representation and warranty with respect to any Agent Information (as
defined in Section 9(a) hereof).

 

4

--------------------------------------------------------------------------------


 

(b)                                 (A) At the original effectiveness of the
Registration Statement, (B) at the time of the most recent amendment thereto for
the purposes of complying with Section 10(a)(3) of the Securities Act (whether
such amendment was by post-effective amendment, incorporated report filed
pursuant to Section 13 or 15(d) of the Exchange Act or form of prospectus),
(C) at the time the Company or any person acting on its behalf (within the
meaning, for this clause only, of Rule 163(c) under the Securities Act) made any
offer relating to the Placement Shares in reliance on the exemption of Rule 163
under the Securities Act, and (D) as of the date hereof, the Company was and is
a “well-known seasoned issuer” (as defined in Rule 405 under the Securities Act
(“Rule 405”)).

 

(c)                                  The Registration Statement is an “automatic
shelf registration statement” (as defined in Rule 405) and the Placement Shares
have been and remain eligible for registration by the Company on such automatic
shelf registration statement.  The Registration Statement became effective upon
filing with the Commission.  No order suspending the effectiveness of the
Registration Statement has been issued by the Commission, and no proceeding for
that purpose or pursuant to Section 8A of the Securities Act against the Company
or related to the offering of the Placement Shares has been initiated or, to the
knowledge of the Company and the Operating Partnership, threatened by the
Commission.  The Registration Statement, as of the date hereof, and any
post-effective amendment thereto, as of its applicable effective date and at
each deemed effective date with respect to Agents pursuant to
Rule 430B(f)(2) and at each Settlement Date, complied and will comply in all
material respects with the Securities Act, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading; and as of the date of the Prospectus and any amendment or supplement
thereto, will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company and the Operating Partnership make no representation
and warranty with respect to any Agent Information.  The documents incorporated,
or to be incorporated, by reference in the Registration Statement and the
Prospectus, at the time filed with the Commission, complied or will comply, in
all respects to the requirements of the Exchange Act.

 

(d)                                 Other than the Registration Statement and
the Prospectus, the Company (including its agents and representatives, other
than the Agents in their capacity as such) has not prepared, used, authorized,
approved or referred to and will not prepare, use, authorize, approve or refer
to any Issuer Free Writing Prospectus (other than as referred to in clause
(i) below) other than (i) any document not constituting a prospectus pursuant to
Section 2(a)(10)(a) of the Securities Act or Rule 134 under the Securities Act
or (ii) each electronic road show and any other written communications approved
in writing in advance by the Agent.  Each such Issuer Free Writing Prospectus
complied and will comply in all material respects with the Securities Act (to
the extent required thereby), and did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified and, when taken together with the Prospectus accompanying, or delivered
prior to delivery of, such Issuer Free Writing Prospectus, did not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not

 

5

--------------------------------------------------------------------------------


 

misleading; provided, however, that the Company and the Operating Partnership
make no representation and warranty with respect to any Agent Information.

 

(e)                                  The Company was not an “ineligible issuer”
(as defined in Rule 405) as of the eligibility determination date for purposes
of Rules 164 and 433 under the Securities Act with respect to the offering of
the Placement Shares contemplated by the Registration Statement and the
Prospectus.

 

(f)                                   The Placement Shares have been authorized
for listing on the NYSE, subject to official notice of issuance and the Company
is in material compliance with the rules of the NYSE, including, without
limitation, the requirements for continued listing of the Common Stock, the
Company’s 7.875% Series B Cumulative Redeemable Preferred Stock, $0.01 par value
per share (the “Series B Preferred Stock”), the Company’s 7.125% Series C
Cumulative Redeemable Preferred stock, par value $0.01 per share (the “Series C
Preferred Stock”), and the 6.45% Series D Cumulative Redeemable Preferred Stock,
$0.01 par value per share (the “Series D Preferred Stock”), on the NYSE, and
there are no actions, suits or proceedings pending or, to the knowledge of the
Company and the Operating Partnership, threatened or contemplated, and the
Company has not received any notice from the NYSE regarding the revocation of
such listing or otherwise regarding the delisting of shares of Common Stock,
Series B Preferred Stock, Series C Preferred Stock or Series D Preferred Stock
from the NYSE.

 

(g)                                  To the knowledge of the Company, there are
no contracts or documents of a character which are required to be filed as
exhibits to the Registration Statement other than those that are so filed.

 

(h)                                 To the knowledge of the Company and the
Operating Partnership, there are no affiliations or associations between (i) any
member of the Financial Industry Regulatory Authority, Inc. (“FINRA”), and
(ii) the Company or any of the Company’s officers, directors, or 5% or greater
security holders or any beneficial owner of the Company’s unregistered equity
securities that were acquired at any time on or after the 180th day immediately
preceding the date of the Prospectus, except as has been disclosed to the Agent
in writing.

 

(i)                                     The Company has been duly incorporated,
is validly existing as a corporation in good standing under the laws of the
State of Maryland, has the corporate power and authority to own and lease, as
the case may be, its property and to operate its property and conduct its
business as described in the Registration Statement and the Prospectus and is
duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not
(i) have a material adverse effect on the assets, business, condition (financial
or otherwise), earnings, properties, management, results of operations or
prospects of the Company, the Operating Partnership and the Subsidiaries (as
hereinafter defined), taken as a whole, or (ii) prevent or materially interfere
with consummation of the transactions contemplated hereby (the occurrence of any
such effect, prevention, interference or result described in the foregoing
clauses (i) or (ii) being herein referred to as a “Material Adverse Effect”).

 

6

--------------------------------------------------------------------------------


 

(j)                                    The Operating Partnership has been duly
organized, is validly existing as a limited partnership in good standing under
the laws of the State of Delaware has the full power and authority to own or
lease, as the case may be, its property and to operate its property and conduct
its business as described in the Registration Statement and the Prospectus and
is duly qualified to transact business and is in good standing as a foreign
limited partnership in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(k)                                 Each “significant subsidiary” (as defined in
Rule 1-02(w) of Regulation S-X) of the Company other than the Operating
Partnership (each a “Subsidiary” and collectively the “Subsidiaries”) has been
duly organized, is validly existing as a corporation, limited partnership or
limited liability company in good standing under the laws of the jurisdiction of
its organization, has the full power and authority to own or lease, as the case
may be, its property and to operate its property and conduct its business as
described in the Registration Statement and the Prospectus and is duly qualified
to transact business and is in good standing as a foreign corporation, limited
partnership or limited liability company, as the case may be, in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse
Effect.  All of the issued shares of capital stock, units of limited partnership
interest and units of membership interest of each Subsidiary of the Company or
the Operating Partnership have been duly authorized, are validly issued, fully
paid and non-assessable, have been issued in compliance with applicable
securities laws and were not issued in violation of any preemptive or similar
rights.  Except as disclosed in the Registration Statement and the Prospectus,
the Company or the Operating Partnership, as the case may be, owns, directly or
indirectly, all of the issued and outstanding shares of capital stock, units of
limited partnership interest and units of membership interest of each
Subsidiary, free and clear of all security interests, liens, mortgages,
encumbrances, pledges, claims or other defects of any kind (collectively,
“Liens”).  Schedule 3 hereto specifically identifies all subsidiaries of the
Company that are “significant subsidiaries” of the Company within the meaning of
Rule 1-02(w) of Regulation S-X.

 

(l)                                     The Company has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and all corporate action required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and consummation
by it of the transactions contemplated hereby have been duly and validly taken.

 

(m)                             The Operating Partnership has the partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and all limited partnership action required to be taken
for the due and proper authorization, execution and delivery by it of this
Agreement and the consummation by it of the transactions contemplated hereby
have been duly and validly taken.

 

(n)                                 The statements in the Registration Statement
and the Prospectus under the captions “Description of Common and Preferred
Stock,” “Certain Provisions of Maryland Law and Our Charter and Bylaws,”
“Material Federal Income Tax Considerations,” and “Plan of Distribution
(Conflicts of Interest)” insofar as such statements summarize agreements,

 

7

--------------------------------------------------------------------------------


 

documents or governmental proceedings discussed therein, are accurate, complete
and fair summaries of such agreements,  documents or governmental proceedings in
all material respects.

 

(o)                                 The authorized and outstanding
capitalization of the Company is as set forth in the Registration Statement and
the Prospectus (except for subsequent issuances, if any, pursuant to (i) this
Agreement, (ii) pursuant to reservations, agreements, employee benefit plans or
dividend reinvestment or stock purchase plans referred to in the Registration
Statement and the Prospectus, (iii) pursuant to the exercise, redemption, or
exchange of convertible or exchangeable securities, options or warrants referred
to in the Registration Statement and the Prospectus, including OP Units or
(iv) unregistered issuances not required to be disclosed pursuant to the
Exchange Act or the Securities Act).  The authorized capital stock of the
Company conforms and will conform in all material respects to the description
thereof contained in the Registration Statement and the Prospectus under the
caption “Description of Common and Preferred Stock.”

 

(p)                                 The Common Stock conforms and will conform
as to legal matters to the descriptions thereof contained in the Registration
Statement and the Prospectus under the caption “Description of Common and
Preferred Stock.”

 

(q)                                 Except as described in the Registration
Statement and the Prospectus, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, units of partnership interest in the
Operating Partnership (“OP Units”) or other ownership interests in the Operating
Partnership are outstanding.

 

(r)                                    Except as described in the Registration
Statement and the Prospectus, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, shares of capital stock of or ownership
interests in the Company are outstanding.

 

(s)                                   The Placement Shares to be sold by the
Company have been duly authorized and, when issued and delivered against payment
therefore in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable, and the issuance of such Placement Shares
will not be subject to or in violation of any preemptive or similar rights. 
Upon payment of the purchase price and issuance and delivery of the Placement
Shares to be issued and sold by the Company in accordance herewith, the
purchasers thereof will receive good, valid and marketable title to such
Placement Shares, free and clear of all Liens.  The certificates, if any, to be
used to evidence the Placement Shares will be in substantially the form filed as
an exhibit to, or incorporated by reference in, the Registration Statement and
will be in proper form and will comply in all material respects with all
applicable legal requirements, the requirements of the Articles of Amendment and
Restatement of the Company, as amended or supplemented through the date hereof
(the “Charter”), and Bylaws of the Company, as amended through the date hereof
(the “Bylaws”) and the requirements of the NYSE.

 

(t)                                    The Company is the holder, directly or
indirectly, of the OP Units of each class and series and in the respective
percentages described in the Registration Statement and the Prospectus.  Summit
Hotel GP, LLC, a wholly owned subsidiary of the Company, is the sole

 

8

--------------------------------------------------------------------------------


 

general partner of the Operating Partnership.  The OP Units to be issued by the
Operating Partnership to the Company upon contribution of the net proceeds from
the sale of the Placement Shares have been duly authorized and, when issued and
delivered against payment therefor, will be validly issued, and the issuance of
such OP Units will not be subject to or in violation of any preemptive or
similar rights.

 

(u)                                 Neither of the Company’s nor the Operating
Partnership’s securities are rated by any “nationally recognized statistical
rating organization,” as such term is defined in Section 3(a)(62) of the
Exchange Act.

 

(v)                                 Neither the execution and delivery by each
of the Company and the Operating Partnership of, nor the performance by each of
the Company and the Operating Partnership of its respective obligations under,
this Agreement will conflict with, contravene, result in a breach or violation
of, or imposition of, any Lien upon any property or other assets of the Company,
the Operating Partnership or any Subsidiary pursuant to, or constitute a default
(or give rise to any right of termination, acceleration, cancellation,
repurchase or redemption) or Repayment Event (as hereinafter defined) under:
(i) any statute, law, rule, regulation, judgment, order or decree of any
governmental body, regulatory or administrative agency or court having
jurisdiction over any of the Company, the Operating Partnership or the
Subsidiaries or any of their respective properties or other assets; (ii) the
Charter or Bylaws, the Certificate of Limited Partnership and the First Amended
and Restated Agreement of Limited Partnership of the Operating Partnership, as
amended (the “Partnership Agreement”), or similar organizational documents of
any Subsidiary; or (iii) any contract, agreement, obligation, covenant or
instrument or any term condition or provision thereof to which the Company, the
Operating Partnership or any Subsidiary or any of their respective properties or
other assets is subject or bound, except, in the case of (i) and (iii) above,
for such conflicts, breaches, violations, lien impositions or defaults that
would not, individually or in the aggregate, have a material adverse effect.  As
used herein, “Repayment Event” means any event or condition which, without
regard to compliance with any notice or other procedural requirements, gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by any of the Company, the
Operating Partnership or the Subsidiaries.

 

(w)                               No approval, authorization, consent or order
of or filing with any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or of or with any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the NYSE), or approval of the Company’s
stockholders, is required to be made or obtained by any of the Company, the
Operating Partnership or the Subsidiaries in connection with the issuance and
sale of the Placement Shares or the consummation of the transactions
contemplated hereby, other than (i) such as have been obtained or made by the
Company or the Operating Partnership are in full force and effect, (ii) any
necessary qualification under the securities or blue sky laws of the various
jurisdictions in which the Placement Shares are being offered by the Agent,
(iii) such approvals as have been obtained in connection with the approval of
the Placement Shares for listing on the NYSE and (iv) such approvals (if any) as
have been obtained under the rules and regulations of FINRA.

 

9

--------------------------------------------------------------------------------


 

(x)                                 There are no actions, suits, claims,
investigations or proceedings pending or, to the knowledge of the Company and
the Operating Partnership, threatened or contemplated to which any of the
Company, the Operating Partnership or the Subsidiaries or any of their
respective directors, managers, partners, officers or members is or would be a
party or of which any of their respective properties or other assets is or would
be subject at law or in equity, before or by any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency,
(i) other than any such action, suit, claim, investigation or proceeding
described in the Prospectus which, if resolved adversely to any of the Company,
the Operating Partnership or the Subsidiaries, would not, individually or in the
aggregate, have a Material Adverse Effect, or (ii) that are required to be
described in the Prospectus and are not so described.  There are no statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement and the Prospectus or to be filed as exhibits to the
Registration Statement that are not described or filed as required.

 

(y)                                 None of the Company, the Operating
Partnership or any of the Subsidiaries is, and after giving effect to the
offering and sale of the Placement Shares and the application of the proceeds
thereof as described in the Registration Statement and the Prospectus will be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

(z)                                  Ernst & Young LLP, which has certified
certain financial statements (including the related notes thereto) and
supporting schedules incorporated by reference in the Registration Statement and
the Prospectus, is an independent registered public accounting firm as required
by the Securities Act and by the rules and regulations of the Public Company
Accounting Oversight Board (the “PCAOB”).

 

(aa)                          The financial statements incorporated by reference
in the Registration Statement and the Prospectus, together with the related
notes and schedules, present fairly the consolidated financial position of the
Company, as of the dates indicated, and the Company’s consolidated results of
operations, cash flows and changes in equity for the periods specified and have
been prepared in compliance with the requirements of the Securities Act and the
Exchange Act and in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved. 
The financial statements of the certain hotels acquired or proposed to be
acquired, if any, included or incorporated by reference into the Registration
Statement and the Prospectus present fairly in all material respects the
information set forth therein, have been prepared in conformity with GAAP
applied on a consistent basis and otherwise have been prepared in accordance
with the financial statement requirements of Regulation S-X applicable thereto. 
All pro forma financial statements or data incorporated by reference in the
Registration Statement and the Prospectus, if any, comply with the requirements
of the Securities Act and the Exchange Act, and the assumptions used in the
preparation of any such pro forma financial statements and data are reasonable,
the pro forma adjustments used therein are appropriate to give effect to the
transactions or circumstances described therein and the pro forma adjustments
have been properly applied to the historical amounts in the compilation of those
statements and data.  The other financial and statistical data contained in the
Registration Statement and the Prospectus are accurately and fairly presented
and prepared on a basis consistent with the consolidated financial statements of
the Company incorporated by reference in the Registration Statement and the
Prospectus and the books and records of the

 

10

--------------------------------------------------------------------------------


 

Company, the Operating Partnership and the Subsidiaries.  There are no financial
statements (historical or pro forma) that are required to be included in the
Registration Statement or the Prospectus that are not included or incorporated
by reference therein as required.  None of the Company, the Operating
Partnership or the Subsidiaries have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations), that are not
described in the Registration Statement and the Prospectus.  All disclosures
contained or incorporated by reference in the Registration Statement and the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply with Regulation G under the
Exchange Act and Item 10 of Regulation S-K under the Securities Act and the
Exchange Act, to the extent applicable.  The Company’s ratios of earnings to
combined fixed charges and preferred stock dividends included in the
Registration Statement and the Prospectus have been calculated in compliance
with Item 503(d) of Regulation S-K under the Securities Act.

 

(bb)                          All statistical or market-related data included or
incorporated by reference in the Registration Statement and the Prospectus are
based upon or derived from sources that the Company reasonably believes to be
reliable and accurate, and the Company has obtained the written consent to the
use of such data from such sources to the extent required.  Each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement and the Prospectus has been made with a reasonable
basis and in good faith.

 

(cc)                            Each of the Company, the Operating Partnership
and the Subsidiaries possesses such permits, licenses, approvals, consents and
other authorizations issued by the appropriate federal, state, local or foreign
regulatory agencies or bodies necessary to conduct their business as described
in the Registration Statement and the Prospectus (collectively, “Governmental
Licenses”), except where the failure so to possess would not, individually or in
the aggregate, result in a Material Adverse Effect.  Each of the Company, the
Operating Partnership and the Subsidiaries is in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, individually or in the aggregate, result in a Material Adverse
Effect.  All of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not,
individually or in the aggregate, result in a Material Adverse Effect.  Neither
the Company nor the Operating Partnership has received any notice and each is
otherwise unaware of any proceedings relating to the revocation or modification
of any such Governmental Licenses which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.

 

(dd)                          Except as would not have a Material Adverse
Effect: (i) each of the Company, the Operating Partnership and the Subsidiaries
and their respective properties or other assets have been and are in compliance
with, and none of the Company, the Operating Partnership or the Subsidiaries has
any liability under, applicable Environmental Laws (as hereinafter defined);
(ii) none of the Company, the Operating Partnership or the Subsidiaries has at
any time released (as such term is defined in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §§ 9601-9675 (“CERCLA”)) or otherwise disposed of or dealt
with Hazardous Materials (as hereinafter defined) on, to or from the properties
or other assets owned by the Company, the Operating Partnership or the

 

11

--------------------------------------------------------------------------------


 

Subsidiaries, except such as would not cause the Company, the Operating
Partnership or the Subsidiaries to incur liability and that would not require
disclosure pursuant to Environmental Laws, or that have been remediated in
accordance with Environmental Laws; (iii) the Company, the Operating Partnership
and the Subsidiaries do not intend to use the properties or other assets owned
by any of the Company, the Operating Partnership or the Subsidiaries or any
subsequently acquired properties and other assets, other than in compliance with
applicable Environmental Laws; (iv) none of the Company, the Operating
Partnership or the Subsidiaries has received any notice and each is otherwise
unaware of any seepage, leak, discharge, release, emission, spill, or dumping of
Hazardous Materials into waters (including, but not limited to, groundwater and
surface water) on, beneath or adjacent to the properties, or onto lands or other
assets owned by any of the Company, the Operating Partnership or the
Subsidiaries from which Hazardous Materials might seep, flow or drain into such
waters; (v) none of the Company, the Operating Partnership or the Subsidiaries
has received any notice of, or has any knowledge of any occurrence or
circumstance which, with notice or passage of time or both, would give rise to a
claim under or pursuant to any applicable Environmental Law or common law by any
governmental or quasi-governmental body or any third party with respect to the
properties or other assets described in the Registration Statement and
Prospectus, or arising out of the conduct of the Company, the Operating
Partnership or the Subsidiaries, except for such claims that would not cause the
Company, the Operating Partnership or any Subsidiary to incur liability and that
would not require disclosure pursuant to Environmental Laws; and (vi) neither
the properties nor any other assets currently owned by any of the Company, the
Operating Partnership or the Subsidiaries is included or, to the knowledge of
the Company and the Operating Partnership, proposed for inclusion on the
National Priorities List issued pursuant to CERCLA by the United States
Environmental Protection Agency or, to the knowledge of the Company and the
Operating Partnership, proposed for inclusion on any similar list or inventory
issued pursuant to any other applicable Environmental Law or issued by any other
federal, state, local, municipal or other administrative, regulatory,
governmental or quasi-governmental authority (a “Governmental Authority”).  To
the knowledge of the Company and the Operating Partnership, there have been, and
are, no (i) aboveground or underground storage tanks, (ii) polychlorinated
biphenyls (“PCBs”) or PCB-containing equipment, (iii) asbestos or asbestos
containing materials, (iv) lead-based paints, (v) dry-cleaning facilities, or
(vi) wet lands, in each case in, on, under or adjacent to any Property or other
assets owned by any of the Company, the Operating Partnership or the
Subsidiaries the existence of which has had a Material Adverse Effect.  As used
herein, “Hazardous Material” shall include any flammable explosives, radioactive
materials, hazardous materials, hazardous wastes, toxic substances or related
materials, asbestos or any hazardous material as defined or regulated by any
applicable federal, state or local environmental law, ordinance, statute,
rule or regulation including, without limitation, CERCLA, the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. §§ 5101-5128, the Solid
Waste Disposal Act, as amended, 42 U.S.C. §§ 6901-6992k, the Emergency Planning
and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air Act, 42
U.S.C. §§ 7401-7671q, the Clean Water Act (Federal Water Pollution Control Act),
33 U.S.C. §§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j-26,
and the Occupational Safety and Health Act, 29 U.S.C. §§ 651-678, as any of the
above statutes may be amended from time to time, and in the regulations
promulgated pursuant to any of the foregoing (including environmental statutes
not specifically defined

 

12

--------------------------------------------------------------------------------


 

herein) (individually, an “Environmental Law” and collectively, “Environmental
Laws”) having or claiming jurisdiction over the properties and other assets
described in the Registration Statement and the Prospectus.

 

(ee)                            Except as disclosed in the Registration
Statement and the Prospectus, there are no contracts, agreements or
understandings granting any person the right to require the Company or the
Operating Partnership, as the case may be, to file a registration statement
under the Securities Act with respect to any securities of the Company or the
Operating Partnership, as the case may be, or to require the Company to include
such securities with the Placement Shares registered pursuant to the
Registration Statement.

 

(ff)                              Subsequent to the respective dates as of which
information is given in each of the Registration Statement and the Prospectus,
(i) there has not occurred any material adverse change, any development
involving a prospective material adverse change or any development that would
reasonably be expected to result in a material adverse change, in the assets,
business, condition (financial or otherwise), earnings, properties, management,
results of operations or prospects of the Company, the Operating Partnership or
the Subsidiaries, taken as a whole; (ii) none of the Company, the Operating
Partnership or the Subsidiaries has incurred any material liability or
obligation, direct or contingent, or entered into any material transaction;
(iii) the Company has not purchased any of its outstanding capital stock, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock other than ordinary and customary dividends; and (iv) there has
not been any material change in the capital stock, short-term debt or long-term
debt of any of the Company, the Operating Partnership or the Subsidiaries,
except in each case as described in the Registration Statement and the
Prospectus.

 

(gg)                            (i) Each of the Company, the Operating
Partnership and the Subsidiaries has fee simple title or a valid leasehold
interest to all of the properties and other assets described in the Registration
Statement and Prospectus as owned or leased by the Company, the Operating
Partnership or the Subsidiaries (the “Properties”), in each case, free and clear
of all Liens, except as such as would not have a Material Adverse Effect;
(ii) all Liens on or affecting the Properties that are required to be disclosed
in the Registration Statement and the Prospectus are disclosed therein and none
of the Company, the Operating Partnership or the Subsidiaries is in default
under any such Lien except for such defaults that would not have a Material
Adverse Effect; (iii) all of the leases and subleases material to the business
of the Company, the Operating Partnership and the Subsidiaries, taken as a
whole, and under which the Company, the Operating Partnership or any of the
Subsidiaries holds Properties described in the Registration Statement and the
Prospectus, are in full force and effect, and neither the Company nor the
Operating Partnership has received any notice and each is otherwise unaware of
any material claim of any sort that has been asserted by anyone adverse to the
rights of any of the Company, the Operating Partnership or any Subsidiary under
any of such leases or subleases, or affecting or questioning the rights of any
of the Company, the Operating Partnership or such Subsidiary to the continued
possession of the leases or subleased premises under any such lease or sublease;
(iv) none of the Company, the Operating Partnership or the Subsidiaries is in
violation of any municipal, state or federal law, rule or regulation concerning
the Properties or any part thereof which violation would have a Material Adverse
Effect; (v) each of the Properties complies with all applicable zoning laws,
laws, ordinances, regulations, development agreements, reciprocal easement
agreements, ground or airspace leases and deed restrictions or other covenants,
except where the

 

13

--------------------------------------------------------------------------------


 

failure to comply would not have a Material Adverse Effect; (vi) neither the
Company nor the Operating Partnership has received from any Governmental
Authority any notice of any condemnation of or zoning change materially
affecting the Properties or any part thereof, and neither the Company nor the
Operating Partnership knows and each is otherwise unaware of any such
condemnation or zoning change which is threatened and which if consummated would
have a Material Adverse Effect; and (vii) except as otherwise described in the
Registration Statement and the Prospectus, no tenant under any of the leases at
the Properties has a right of first refusal to purchase the premises demised
under such lease.

 

(hh)                          (i) The mortgages and deeds of trust encumbering
the Properties owned or leased by the Company, the Operating Partnership or any
Subsidiary are not convertible into equity interests in the respective Property
nor will the Company, the Operating Partnership, the Subsidiaries, or any person
affiliated therewith, hold a participating interest therein, and (ii) such
mortgages and deeds of trust are not cross-defaulted or cross-collateralized to
any Property not owned, directly or indirectly, by the Company, the Operating
Partnership or any Subsidiary.

 

(ii)                                  There are no material business
relationships or related party transactions involving any of the Company, the
Operating Partnership, the Subsidiaries or any other person required to be
described in the Registration Statement and the Prospectus which have not been
described therein.

 

(jj)                                Each of the Company, the Operating
Partnership and the Subsidiaries own or possess all inventions, patent
applications, patents, patent rights, licenses, trademarks (both registered and
unregistered), trade names, service names, copyrights, trade secrets, know-how
and other proprietary information described in the Registration Statement and
the Prospectus as being owned or licensed by it or which is necessary for the
conduct of, or material to, its businesses (collectively, the “Intellectual
Property”), and neither the Company nor the Operating Partnership has received
any notice and each is otherwise unaware of any claim to the contrary or any
challenge by any other person to the rights of the Company, the Operating
Partnership and the Subsidiaries with respect to the Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interests of the Company, the Operating Partnership
and the Subsidiaries therein.  None of the Company, the Operating Partnership or
the Subsidiaries has infringed or is infringing upon the intellectual property
of a third party, and neither the Company nor the Operating Partnership has
received any notice and each is otherwise unaware of a claim by a third party to
the contrary.

 

(kk)                          No material labor dispute with the employees of
the Company, the Operating Partnership or any of the Subsidiaries exists, or, to
the knowledge of the Company or the Operating Partnership, is imminent.  Neither
the Company nor the Operating Partnership has received any notice and each is
otherwise unaware of any existing, threatened or imminent labor disturbance by
the employees of any of its principal suppliers, manufacturers or contractors
that would reasonably be expected to have a Material Adverse Effect on the
Company, the Operating Partnership or the Subsidiaries, taken as a whole.

 

(ll)                                  Each of the Company, the Operating
Partnership and the Subsidiaries is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are adequate
in respect of the businesses in which it is or will be engaged as

 

14

--------------------------------------------------------------------------------


 

described in the Registration Statement and the Prospectus.  Each such policy
and instrument is, to the knowledge of the Company and the Operating
Partnership, in full force and effect and each of the Company, the Operating
Partnership and the Subsidiaries is in compliance with the terms of such
policies and instruments in all material respects. None of the Company, the
Operating Partnership or the Subsidiaries has been refused any insurance
coverage sought or applied for.  None of the Company, the Operating Partnership
or the Subsidiaries has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business as currently conducted or as proposed to be conducted as described in
the Registration Statement and the Prospectus at a cost that would not have a
Material Adverse Effect.

 

(mm)                  The Operating Partnership or a Subsidiary has title
insurance on the fee interests and/or leasehold interests in each of the
Properties covering such risks and in such amounts as are commercially
reasonable for the assets to be owned or leased by them, and such title
insurance is in full force and effect.

 

(nn)                          Except as would not have a Material Adverse
Effect, neither the Operating Partnership nor the Subsidiaries will be
prohibited, directly or indirectly, under any agreement or other instrument to
which they are a party or are subject, from paying any distributions to the
Company, from making any other distribution on the OP Units, from repaying to
the Company any loans or advances made to the Operating Partnership or any
Subsidiary by the Company or from transferring any of the properties or other
assets of the Operating Partnership or the Subsidiaries to the Company, the
Operating Partnership or any other Subsidiary of the Company.

 

(oo)                          There are no transfer taxes or other similar fees
or charges under federal law or the laws of any state, or any political
subdivision thereof, required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale by the Company of the
Placement Shares.

 

(pp)                          Each of the Company, the Operating Partnership and
the Subsidiaries has filed all federal, state and local tax returns that are
required to be filed or has requested extensions thereof (“Returns”) (except in
any case in which the failure to so file would not have a Material Adverse
Effect), whether or not arising from transactions in the ordinary course of
business, and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect whether or not arising from transactions in the ordinary course
of business.  No audits or other administrative proceedings or court proceedings
are presently pending against any of the Company, the Operating Partnership or
the Subsidiaries with regard to any Returns, and no taxing authority has
notified any of the Company, the Operating Partnership or the Subsidiaries that
it intends to investigate its tax affairs, except where any such audit or
investigation would not have a Material Adverse Effect.

 

(qq)                          Each of the Company, the Operating Partnership and
the Subsidiaries has complied in all respects with the provisions of the
Internal Revenue Code of 1986, as amended (the “Code”), relating to the payment
and withholding of taxes, including, without limitation, the

 

15

--------------------------------------------------------------------------------


 

withholding and reporting requirements under Sections 1441 through 1446,
Sections 1471 through 1474, 3401 through 3406, and 6041 and 6049 of the Code, as
well as similar provisions under any other laws, and has, within the time and in
the manner prescribed by law, withheld and paid over to the proper governmental
authorities all amounts required in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party,
except in any case in which the failure so to comply would not have a Material
Adverse Effect.

 

(rr)                                Commencing with the Company’s short taxable
year ended December 31, 2011, the Company has been organized and has operated in
a manner so as to qualify as a real estate investment trust (a “REIT”) under
Sections 856 through 860 of the Code and the Company elected to be taxed as a
REIT under the Code effective for its short taxable year ended December 31,
2011.  The organization and current and proposed method of operation of the
Company as described in the Registration Statement and the Prospectus will
enable the Company to continue to meet the requirements for qualification and
taxation as a REIT under the Code for its taxable years ending December 31, 2017
and thereafter.

 

(ss)                              Each of the Company, the Operating Partnership
and the Subsidiaries is in compliance, in all material respects, with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
or the Operating Partnership would have any liability.  None of the Company, the
Operating Partnership or the Subsidiaries has incurred or expects to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Code,
including the regulations and published interpretations thereunder.  Each
“pension plan” for which any of the Company, the Operating Partnership or the
Subsidiaries would have any liability and that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects, and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification, except where the failure to be so qualified would not
have a Material Adverse Effect.

 

(tt)                                None of the Company, the Operating
Partnership, the Subsidiaries or, to the knowledge of the Company or the
Operating Partnership, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company, the Operating Partnership or any
of the Subsidiaries, is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA, and the Company, the
Operating Partnership and the Subsidiaries and, to the knowledge of the Company,
the Operating Partnership and the Subsidiaries, their affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure and which are reasonably expected to
continue to ensure continued compliance therewith.

 

16

--------------------------------------------------------------------------------


 

(uu)                          The operations of the Company, the Operating
Partnership and the Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company,
the Operating Partnership or the Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company and the
Operating Partnership, threatened.

 

(vv)                          None of the Company, the Operating Partnership nor
the Subsidiaries or, to the knowledge of the Company or the Operating
Partnership, any director, officer, agent, employee, affiliate or representative
of the Company, the Operating Partnership or the Subsidiaries is an individual
or entity (“Person”) currently the subject or target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control , the United Nations Security Council , the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, the Operating Partnership nor the Subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions; and the Company, the Operating Partnership and the Subsidiaries will
not directly or indirectly use the proceeds of the sale of the Placement Shares,
or lend, contribute or otherwise make available such proceeds to any
subsidiaries, joint venture partners or other Person, to fund any activities of
or business with any Person, or in any country or territory, that, at the time
of such funding, is the subject of Sanctions or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 

(ww)                      None of the Company, the Operating Partnership or any
of their Subsidiaries is in violation or default of (i) any provision of its
charter or bylaws (or similar organizational documents), (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its Property is subject, or (iii) any
statute, law, rule, regulation applicable to it or its properties or to any
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over it or
any of its properties, except in the case of clauses (ii) and (iii) above, for
such violations or defaults that would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(xx)                          Except for this Agreement, there are no contracts,
agreements or understandings that would give rise to a valid claim against the
Company or the Operating Partnership or the Agent for a brokerage commission,
finder’s fee or other like payment in connection with the offering contemplated
by this Agreement.

 

(yy)                          There is and has been no failure on the part of
the Company or any of the Company’s officers or directors, in their capacities
as such, to comply in all material respects with the provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated

 

17

--------------------------------------------------------------------------------


 

thereunder or implementing the provisions thereof (the “Sarbanes-Oxley Act”),
and the Company has taken all necessary actions to ensure that, so long as the
Company has a class of securities registered under Section 12 of the Exchange
Act, the Company and any officers and directors of the Company, in their
capacities as such, will be in compliance with the Sarbanes-Oxley Act.

 

(zz)                            The Company and the Operating Partnership make
and keep books and records that are accurate in all material respects and
maintain “internal control over financial reporting” (as defined in Rules 13a-15
and 15d-15 under the Exchange Act) in compliance with the requirements of the
Exchange Act.  The Company’s and the Operating Partnership’s internal control
over financial reporting has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (v) the interactive data in eXtensible Business
Reporting Language included as an exhibit to the Registration Statement is
accurate.  Except as otherwise disclosed in the Registration Statement and the
Prospectus, since the Company’s incorporation, there has been (a) no significant
deficiency or material weakness in the design or operation of the Company’s
internal control over financial reporting (whether or not remediated) which is
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (b) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(aaa)                   The interactive data in eXtensbile Business Reporting
Language included as an exhibit to the Registration Statement fairly presents
the information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(bbb)                   The Company and its consolidated subsidiaries maintain
“disclosure controls and procedures” (as such term is defined in Rules 13a-15
and 15d-15 under the Exchange Act).  Such disclosure controls and procedures are
effective to perform the functions for which they were established and are
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, to allow timely decisions regarding disclosure.

 

(ccc)                      None of the Company, the Operating Partnership or the
Subsidiaries has sent or received any communication regarding termination of, or
intent not to renew, any of the contracts or agreements referred to, described
or incorporated by reference in, or filed as an exhibit to, the Registration
Statement or the Prospectus, and no such termination or non-renewal has been
threatened by any of the Company, the Operating Partnership or the Subsidiaries
or, to

 

18

--------------------------------------------------------------------------------


 

the Company’s and Operating Partnership’s knowledge, any other party to any such
contract or agreement.

 

(ddd)                   The Company has not, directly or indirectly, including
through the Operating Partnership, extended credit, arranged to extend credit or
renewed any extension of credit, in the form of a personal loan, to or for any
director or executive officer of the Company or the Operating Partnership, or to
or for any family member or affiliate of any director or executive officer of
the Company or the Operating Partnership.

 

(eee)                      None of the Company, the Operating Partnership or the
Subsidiaries nor any of their respective directors, officers, affiliates or
controlling persons has taken, directly or indirectly, any action designed, or
which has constituted or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares.

 

(fff)                         Throughout the period from its formation through
the date hereof, the Operating Partnership and any Subsidiary that has been
formed as a partnership or a limited liability company for state law purposes
has been properly classified either as a partnership or as an entity disregarded
as separate from its parent for U.S. federal income tax purposes and has not
been subject to taxation as an association or a “publicly traded partnership”
(within the meaning of Section 7704(b) of the Code) taxable as a corporation,
for U.S. federal income tax purposes.

 

(ggg)                      The Company and the Operating Partnership intend to
apply the net proceeds from the sale of the Placement Shares substantially in
accordance with the description set forth in the Registration Statement and the
Prospectus under the heading “Use of Proceeds.”

 

(hhh)                   The Company has no present plan or intention to
materially alter its investment policies as described in the Registration
Statement and the Prospectus.

 

(iii)                               Each of the Company and the Operating
Partnership acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to this Agreement, counsel to the Company and counsel to the
Agent, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

(jjj)                            The Common Stock is an “actively-traded
security” exempted from the requirements of Rule 101 of Regulation M under the
Exchange Act by subsection (c)(1) of such rule.

 

6.                                      Sale and Delivery; Settlement.

 

(a)                                 Sale of Placement Shares.  On the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon the Agent’s acceptance of the terms of a
Placement Notice, and unless the sale of the Placement Shares described therein
has been declined, suspended, or otherwise terminated in accordance with the
terms of this Agreement, the Agent, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice. 
The Company acknowledges and agrees that (i) there can be no assurance

 

19

--------------------------------------------------------------------------------


 

that the Agent will be successful in selling Placement Shares, (ii) the Agent
will not incur any liability or obligation to the Company or any other person or
entity if it does not sell Placement Shares for any reason other than a failure
by the Agent to use its commercially reasonable efforts consistent with its
normal trading and sales practices to sell such Placement Shares as required
under this Agreement and (iii) the Agent shall not be under any obligation to
purchase Placement Shares on a principal basis pursuant to this Agreement.

 

(b)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date “ and the first such settlement
date, the “First Delivery Date”).  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the Agent
at which such Placement Shares were sold, after deduction for (i) the Agent’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

(c)                                  Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting the Agent’s
or its designee’s account at The Depository Trust Company through its Deposit
and Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradable, transferable, registered shares in good deliverable form.  On each
Settlement Date, the Agent acting under the applicable Placement Notice will
deliver the related Net Proceeds in same-day funds to an account designated by
the Company on, or prior to, the Settlement Date.  The Company agrees that if
the Company, or its transfer agent (if applicable), defaults in its obligation
to deliver Placement Shares on a Settlement Date, the Company will, in addition
to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution), (i) hold the Agent harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to the Agent any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

 

(d)                                 Denominations; Registration.  Certificates
for the Placement Shares, if any, shall be in such denominations and registered
in such names as the Agent may request in writing at least one full business day
before the Settlement Date.  The certificates for the Placement Shares, if any,
will be made available for examination and packaging by the Agent in The City of
New York not later than noon (Eastern time) on the business day prior to the
Settlement Date.

 

(e)                                  Limitations on Offering Size.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the number of Placement Shares sold pursuant to this Agreement or any Terms
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement and any Terms Agreement, the Maximum Amount, (B) the
dollar amount of securities available for offer and sale under the currently
effective Registration Statement and (C) the aggregate dollar amount or number
of shares of Common Stock authorized from time to

 

20

--------------------------------------------------------------------------------


 

time to be issued and sold under this Agreement, and any Terms Agreement by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to the Agent in writing.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares at a price lower than the minimum price authorized from time to
time by the Company’s board of directors, duly authorized committee thereof or a
duly authorized executive committee, and notified to the Agent in writing.

 

(f)            No Obligation to Purchase Placement Shares. The Agent shall not
have any obligation to purchase Placement Shares as principal, whether from the
Company or otherwise, unless the Company and the Agent agree as set forth below.
Placement Shares purchased from the Company by the Agent, individually or in a
syndicate, as principal shall be made in accordance with terms agreed upon
between the Agent and the Company as evidenced by a Terms Agreement. The Agent’s
commitment to purchase Placement Shares from the Company as principal shall be
deemed to have been made on the basis of the accuracy of the representations and
warranties of the Company, and performance by the Company of its covenants and
other obligations, herein contained and shall be subject to the terms and
conditions herein set forth. At the time of each Terms Agreement, the Agent
shall specify the requirements, if any, for the officers’ certificate, opinions
and letters of counsel and accountants’ letter pursuant to Section 7(q), (r) and
(s), respectively, hereof. In the event of a conflict between the terms of this
Agreement and a Terms Agreement, the terms of such Terms Agreement shall
control.

 

7.             Covenants of the Company.

 

The Company covenants and agrees with the Agent that:

 

(a)           Registration Statement Amendments.  After the date of this
Agreement and during any period (the “Prospectus Delivery Period”) in which a
prospectus relating to any Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to a pending sale of the Placement
Shares (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act), the Company will notify the
Agent promptly of the time when any subsequent amendment to the Registration
Statement has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and any request by the
Commission for any amendment or supplement to the Registration Statement or the
Prospectus or for additional information related to the Registration Statement,
the Prospectus or any Issuer Free Writing Prospectus.

 

(b)           Notice of Commission Stop Orders.  The Company will advise the
Agent, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or any
examination pursuant to Section 8(e) of the Securities Act, or if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the offering of the Placement Shares; and the Company will
promptly use its commercially reasonable efforts to

 

21

--------------------------------------------------------------------------------


 

prevent the issuance of any stop or other order or to obtain its withdrawal if
such a stop or other order should be issued.

 

(c)           Delivery of Prospectus; Subsequent Changes.  During the Prospectus
Delivery Period, the Company will comply with all requirements imposed upon it
by the Securities Act, as from time to time in force, and to file on or before
their respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act.  If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
the Agent to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

 

(d)           Delivery of Registration Statement and Prospectus.  The Company
will furnish to the Agent (at the expense of the Company) copies of the
Registration Statement and the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period.  The copies of the Registration Statement and the Prospectus
and any supplements or amendments thereto furnished to the Agent will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T. 
Notwithstanding the foregoing, the Company will not be required to furnish any
document (other than the Prospectus) to the Agent to the extent such document is
available on EDGAR.

 

(e)           Copies of Amendments.  Before amending or supplementing the
Registration Statement, or the Prospectus, or a document incorporated by
reference therein, the Company shall furnish to the Agent a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which the Agent objects, and to file with the Commission within
the applicable period specified in Rule 424(b) under the Securities Act any
prospectus required to be filed pursuant to such Rule 424(b).

 

(f)            Agent to be Advised.  The Company shall advise the Agent
promptly, and confirm such advice in writing, (i) when the Registration
Statement has become effective; (ii) when any amendment to the Registration
Statement has been filed or becomes effective; (iii) when any supplement to the
Prospectus or any amendment to the Prospectus has been filed; (iv) of any
request by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus or the receipt of any comments from
the Commission relating to the Registration Statement or any other request by
the Commission for any additional information; (v) of the issuance by the
Commission of any order suspending the effectiveness of the Registration
Statement or the Prospectus or the initiation or threatening of any proceeding
for that purpose or pursuant to Section 8A of the Securities Act; or (vi) of the
receipt by the Company of any notice with respect to any suspension of the
qualification of the Placement

 

22

--------------------------------------------------------------------------------


 

Shares for offer and sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; and the Company will use its best efforts to
prevent the issuance of any such order suspending the effectiveness of the
Registration Statement or the Prospectus or suspending any such qualification of
the Placement Shares and, if any such order is issued, will use its best efforts
to obtain as soon as possible the withdrawal thereof.

 

(g)           Post-Effective Amendments.  If, at or after the time this
Agreement is executed and delivered, it is necessary or appropriate for a
post-effective amendment to the Registration Statement,  to be filed with the
Commission and become effective before the Shares may be sold, the Company will
use its best efforts to cause such post-effective amendment to be filed and
become effective, and will pay any applicable fees in accordance with the
Securities Act, as soon as possible.  The Company will advise the Agent promptly
and, if requested by the Agent, will confirm such advice in writing, (i) when
such post-effective amendment has become effective and (ii) if Rule 430A under
the Securities Act is relied upon, when the Prospectus is filed with the
Commission pursuant to Rule 424(b) under the Securities Act (which the Company
agrees to file in a timely manner in accordance with such Rules).

 

(h)           Blue Sky.  The Company will promptly furnish such information or
to take such action as the Agent may reasonably request and otherwise to qualify
the Placement Shares for offer and sale under the securities or “blue sky” laws
of such jurisdictions (domestic and foreign) as the Agent shall reasonably
request, and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Placement Shares; provided, however, that the
Company shall not be required to qualify as a foreign corporation or to file a
consent to service of process in any jurisdiction in which it is not so
qualified or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject; and to promptly advise the
Agent of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Placement Shares for offer or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(i)            Earnings Statement.  The Company will make generally available to
its security holders as soon as practicable an earnings statement covering a
12-month period that satisfies the provisions of Section 11(a) and Rule 158 of
the Securities Act.  “Earnings statement” and “make generally available” will
have the meanings contained in Rule 158 under the Securities Act.

 

(j)            Expenses.  Whether or not the transactions contemplated in this
Agreement are consummated or this Agreement is terminated, the Company and the
Operating Partnership, jointly and severally, agree to pay or cause to be paid
all expenses incident to the performance of their respective obligations under
this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s and the Operating Partnership’s counsel, accountants and other
advisors in connection with the registration and delivery of the Placement
Shares under the Securities Act and all other fees or expenses in connection
with the preparation and filing of the Registration Statement, the Prospectus,
and amendments, supplements and exhibits to any of the foregoing, including all
printing costs associated therewith, and the mailing and delivering of copies
thereof to the Agent and dealers, in the quantities hereinabove specified;
(ii) all costs and expenses related to the transfer and delivery of the
Placement Shares to the Agents, including any transfer or other taxes payable
thereon; (iii) the cost of printing and producing any securities

 

23

--------------------------------------------------------------------------------


 

or blue sky memorandum in connection with the offer and sale of the Placement
Shares under the securities laws of the jurisdictions in which the Placement
Shares may be offered or sold and all expenses in connection with the
qualification of the Placement Shares for offer and sale under such securities
laws as provided in Section 7(h) hereof, including filing fees and the
reasonable fees and disbursements of counsel for the Agent in connection with
such qualification and in connection with the securities or blue sky memorandum;
(iv) all filing fees and the reasonable fees and disbursements of counsel to the
Agent incurred in connection with the review and qualification of the offering
of the Placement Shares by FINRA; (v) all costs and expenses incident to listing
the Placement Shares on the NYSE; (vi) the cost of printing, issuing and
delivering certificates representing the Placement Shares; (vii) the costs and
charges of any transfer agent, registrar or depositary; (viii) the document
production charges and expenses associated with preparing, printing and
delivering to the Agent this Agreement; (ix) all expenses in connection with any
offer and sale of the Placement Shares outside of the United States, including
filing fees and the reasonable fees and disbursements of counsel for the Agent
in connection with offers and sales outside of the United States; and (x) all
other costs and expenses incident to the performance of the obligations of the
Company and the Operating Partnership hereunder for which provision is not
otherwise made in this Section 7(j); provided, however, that the liability of
the Company and the Operating Partnership for fees and disbursements of counsel
for the Agent pursuant to clauses (iii) and (ix) shall not exceed $10,000 in the
aggregate.

 

(k)           Use of Proceeds.  The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”

 

(l)            Notice of Other Sales.  During the pendency of any Placement
Notice given hereunder, the Company shall provide the Agent with one day’s prior
written notice, or, in the event that the average daily trading volume (as
defined under Regulation M of the Exchange Act) of the Common Stock falls below
$100,000, five days’ written notice, before it offers to sell, contracts to
sell, sells, grants any option to sell or otherwise disposes of any shares of
Common Stock (other than Placement Shares offered pursuant to the provisions of
this Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to any
employee or director stock option or benefits plan or stock ownership plan,
(ii) the issuance or sale of shares of Common Stock or pursuant to any dividend
reinvestment plan that the Company may adopt from time to time, (iii) the
issuance of shares of Common Stock upon the exercise of any currently
outstanding warrants, options or other rights in effect or outstanding and
disclosed in filings by the Company available on EDGAR or (iv) the issuance of
shares of Common Stock upon the redemption of OP Units.

 

(m)          Change of Circumstances.  The Company will, at any time during the
pendency of a Placement Notice, advise the Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Agent pursuant to this
Agreement.

 

24

--------------------------------------------------------------------------------


 

(n)           Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by the Agent or their representatives
or agents in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during regular business hours and at the Company’s
principal offices, as the Agent may reasonably request.

 

(o)           REIT Status.  The Company will use its best efforts to meet the
requirements to qualify as a REIT under the Code for its taxable year ending
December 31, 2017, and thereafter will use its best efforts to continue to meet
the requirements to qualify as a REIT under the Code, as the case may be, until
the Board of Directors of the Company determines that it is no longer in the
best interests of the Company and its stockholders to qualify as a REIT.

 

(p)           Required Filings Relating to Placement of Placement Shares.  The
Company will disclose in its quarterly reports on Form 10-Q, in its annual
report on Form 10-K and/or, in the discretion of the Company, in a current
report on Form 8-K the amount of Placement Shares sold through the Agent, the
Net Proceeds to the Company and the compensation payable by the Company to the
Agent with respect to such Placement Shares, during the applicable period.

 

(q)           Representation Dates; Certificate.  Each time the Company: 
(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares; (ii) files an annual report on Form 10-K under the Exchange
Act (including any Form 10-K/A containing amended financial information or a
material amendment to the previously filed Form 10-K); (iii) files a quarterly
report on Form 10-Q under the Exchange Act or (iv) files a current report on
Form 8-K containing amended financial information (other than information
“furnished” pursuant to Items 2.02 or 7.01 of Form 8-K under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”); the Company shall furnish
the Agent with a certificate, in the form attached hereto as Exhibit B within
three (3) Trading Days of any Representation Date.  The requirement to provide a
certificate under this Section 7(q) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date. 
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide the Agent with a certificate under this Section 7(q),
then before the Company delivers the Placement Notice or the Agent sells any
Placement Shares, the Company shall provide the Agent with a certificate, in the
form attached hereto as Exhibit B, dated the date of the Placement Notice.

 

(r)            Legal Opinion.  On the date of this Agreement, within three
(3) Trading Days after each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit B for which no waiver is applicable, and the date of the Placement
Notice if such Placement Notice is delivered during a period for which the

 

25

--------------------------------------------------------------------------------


 

waiver described in Section 7(q) was in effect, unless the Agent agrees
otherwise, the Company shall cause to be furnished to the Agent (i) a written
opinion, a negative assurance letter and a written tax opinion of Hunton &
Williams LLP, counsel for the Company and the Operating Partnership (“Company
Counsel”), dated the date such opinions and negative assurance letter are
required to be delivered, substantially similar to the forms attached hereto as
Exhibit C, Exhibit D and Exhibit E, respectively, and (ii) a written opinion of
Venable LLP, special Maryland counsel for the Company (“Maryland Counsel”),
dated the date such opinion is required to be delivered, substantially similar
to the form attached hereto as Exhibit F, in either case, modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented.  In lieu of the opinions and negative assurance letter
of Company Counsel and Maryland Counsel required to be furnished to the Agent
pursuant to this Section 7(r) on subsequent Representation Dates, Company
Counsel and Maryland Counsel may furnish the Agent with a letter (a “Reliance
Letter”) to the effect that the Agent may rely on a prior opinion or negative
assurance letter delivered under this Section 7(r) to the same extent as if it
were dated the date of such Reliance Letter (except that statements in such
prior opinion shall be deemed to relate to the Registration Statement and the
Prospectus as then amended or supplemented).

 

(s)            Comfort Letters.  On the date of this Agreement, the Company
shall cause its independent accountants (and/or any other independent
accountants whose report is included in the Registration Statement or the
Prospectus), to furnish the Agent with a letter (the “Initial Comfort Letter”)
in form and substance satisfactory to the Agent (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act, and the PCAOB, and (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings.  Within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit B for which no waiver is applicable, the Company shall cause such
independent accountants to provide a supplemental comfort letter to the Agent
which shall state that such auditors have followed such procedures as they deem
necessary to determine that no changes or modifications to the Initial Comfort
Letter are necessary except as set forth in such supplemental letter, together
with a customary “circle up” of the relevant sections of the 10-Q, 10-K or other
documents filed by the Company with the Commission and incorporated or deemed to
be incorporated by reference in the Registration Statement.

 

(t)            Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares to be issued and sold pursuant to
this Agreement other than the Agent; provided, however, the Company may bid for
and purchase Common Stock in accordance with Rule 10b-18 under the Exchange Act.

 

(u)           Filings with the NYSE.  The Company will timely file with the NYSE
(and/or the Company’s then principal trading market for its Common Stock) all
material documents and

 

26

--------------------------------------------------------------------------------


 

notices required by the NYSE (or such other principal trading market) of
companies that have or will issue securities that are traded on the NYSE (or
such other principal trading market).

 

(v)           Securities Act and Exchange Act.  The Company will use its
commercially reasonable efforts to comply with all requirements imposed upon it
by the Securities Act and the Exchange Act as from time to time in force, so far
as necessary to permit the continuance of sales of, or dealings in, the
Placement Shares as contemplated by the provisions hereof and the Prospectus.

 

(w)          No Offer to Sell.  Other than a free writing prospectus (as defined
in Rule 405 under the Securities Act) approved in advance in writing by the
Company and the Agent in its capacity as principal or agent hereunder, neither
the Agent nor the Company (including its agents and representatives, other than
the Agent in their capacity as such) will, directly or indirectly, make, use,
prepare, authorize, approve or refer to any free writing prospectus relating to
the Placement Shares to be sold by the Agent as principal or agent hereunder. 
The Company will treat the Agent-approved Issuer Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433 of the Securities Act,
and will comply with the requirements of Rule 433 of the Securities Act
applicable to any Issuer Free Writing Prospectus, including timely filing with
the Commission where required, legending and record keeping.

 

(x)           No Other Prospectuses. The Company will not, at any time at or
after the execution of this Agreement, to offer or sell any Placement Shares by
means of any “prospectus” (within the meaning of the Securities Act) or use any
“prospectus” (within the meaning of the Securities Act) in connection with the
offer or sale of the Placement Shares, except in each case other than the
Prospectus

 

(y)           Sarbanes-Oxley Act.  The Company will maintain and keep accurate
books and records reflecting its assets and maintain internal accounting
controls in a manner designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and including those policies and procedures that (i) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company, (ii) provide
reasonable assurance that transactions are recorded as necessary to permit the
preparation of the Company’s consolidated financial statements in accordance
with generally accepted accounting principles, (iii) receipts and expenditures
of the Company are being made only in accordance with management’s and the
Company’s directors’ authorization, and (iv) provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of the Company’s assets that could have a material effect on its
financial statements.  The Company will maintain such controls and other
procedures, including, without limitation, those required by Sections 302 and
906 of the Sarbanes-Oxley Act, and the applicable regulations thereunder that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer,

 

27

--------------------------------------------------------------------------------


 

or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company is made known to them, particularly during the period in
which such periodic reports are being prepared.

 

(z)           Transfer Agent.  The Company shall maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

(aa)         Listing.  During any period in which a prospectus relating to the
Placement Shares is required to be delivered by the Agent under the Securities
Act with respect to a pending sale of the Placement Shares (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will use its commercially reasonable efforts to
cause the Placement Shares to be listed on the NYSE (or such other principal
trading market for the Common Stock).

 

(bb)         Available Shares.  The Company will ensure that there are at all
times sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out its authorized but unissued shares of Common Stock, of
the Maximum Amount.

 

8.             Conditions to the Agent’s Obligations.

 

The obligations of the Agent hereunder with respect to a Placement Notice will
be subject to the continuing accuracy and completeness of the representations
and warranties made by the Company and the Operating Partnership herein, to the
due performance by the Company and the Operating Partnership of its respective
obligations hereunder, to the completion by the Agent of a due diligence review
satisfactory to the Agent in its reasonable judgment, and to the continuing
satisfaction (or waiver by the Agent in its sole discretion) of the following
additional conditions:

 

(a)           Registration Statement Effective.  The Registration Statement
shall have become effective and shall be available for the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

 

(b)           No Material Notices.  None of the following events shall have
occurred and be continuing:  (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
or (iv) the occurrence of any event that makes any statement of material fact
made in the Registration Statement or the Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue or that
requires the making of any changes in the Registration Statement, the Prospectus
or any document incorporated or deemed to be incorporated therein by reference
so that, in the case of the Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be

 

28

--------------------------------------------------------------------------------


 

stated therein or necessary to make the statements therein not misleading and
that, in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(c)           Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Effect, or any
development that could reasonably be expected to cause a Material Adverse
Effect, the effect of which, in the reasonable judgment of the Agent (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

 

(d)           Legal Opinions.  The Agent shall have received the opinions and
negative assurance letter of Company Counsel and Maryland Counsel required to be
delivered pursuant to Section 7(r) on or before the date on which such delivery
of such opinions and negative assurance letter is required pursuant to
Section 7(r).

 

(e)           Comfort Letters.  The Agent shall have received the Initial
Comfort Letters and any update letters required to be delivered pursuant to
Section 7(s) on or before the date on which such delivery of such letters are
required pursuant to Section 7(s).

 

(f)            Representation Certificate.  The Agent shall have received the
certificate required to be delivered pursuant to Section 7(q) on or before the
date on which delivery of such certificate is required pursuant to Section 7(q).

 

(g)           Opinion of Counsel for Agent.  The Agent shall have received from
Clifford Chance US LLP, counsel for the Agent, such opinion or opinions, with
respect to such matters as the Agent may reasonably require, on or before the
date of delivery of the first Placement Notice issued hereunder, and the Company
shall have furnished to such counsel such documents as it requests to enable it
to pass upon such matters.

 

(h)           No Exchange Suspension or FINRA Objection.  Trading in the Common
Stock shall not have been suspended on the NYSE. FINRA shall not have objected
to the fairness or reasonableness of the terms or arrangements under this
Agreement.

 

(i)            Other Materials.  On each date on which the Company is required
to deliver a certificate pursuant to Section 7(q), the Company shall have
furnished to the Agent such appropriate further information, certificates and
documents as the Agent may reasonably request.  All such opinions, certificates,
letters and other documents will be in compliance with the provisions hereof. 
The Company will furnish the Agent with such conformed copies of such opinions,
certificates, letters and other documents as the Agent shall reasonably request.

 

(j)            Securities Act Filings Made.  All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.

 

29

--------------------------------------------------------------------------------


 

(k)           Approval for Listing.  The Placement Shares shall either have been
(i) approved for listing on the NYSE, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the NYSE at, or prior to, the issuance of any Placement Notice.

 

(l)            Termination of Agreement.  If any condition specified in this
Section 8 shall not have been fulfilled when and as required to be fulfilled,
this Agreement may be terminated by the Agent by notice to the Company, and such
termination shall be without liability of any party to any other party except as
provided in Section 7(j) hereof and except that, in the case of any termination
of this Agreement, Sections7(j), 9, 10, 11(f), 12(a), 12(e) and 12(f) shall
survive.  Notice of such cancellation shall be given in writing and addressed to
each of the individuals of the Company set forth on Schedule 2.

 

(m)          No Termination Event.  There shall not have occurred any event or
condition that would permit the Agent to terminate this Agreement pursuant to
Section 11.

 

9.             Indemnification and Contribution.

 

(a)           Company and Operating Partnership Indemnification.  The Company
and the Operating Partnership agree to indemnify and hold harmless the Agent,
and its respective directors, officers, partners, employees and agents and each
person, if any, who (i) controls such Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by
or is under common control with such Agent (an “Agent Affiliate”) from and
against any and all losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all reasonable investigative, legal and
other expenses incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which the Agent, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto),
including the Rule 430B Information, or in the Prospectus (or any amendment or
supplement thereto) or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided, however, that this indemnity agreement shall not apply
to the extent that such loss, claim, liability, expense or damage arises from or
is caused directly or indirectly by an untrue statement or omission or alleged
untrue statement or omission made in reliance on and in conformity with
information furnished in writing to the Company by or on behalf of the Agent
expressly for inclusion in the Registration Statement (or any amendment),
including the Rule 430B Information, or the Prospectus (or any amendment or
supplement thereof), it being understood and agreed that the only such
information furnished by the Agent as aforesaid consists of the thirteenth
paragraph, not including the fifth sentence thereof, of the Plan of Distribution
(Conflicts of Interest) section of the Prospectus Supplement (“Agent
Information”).  This indemnity agreement will be in addition to any liability
that the Company might otherwise have.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Agent Indemnification. The Agent agrees to
indemnify and hold harmless the Company, the Operating Partnership and the
Company’s directors and each officer of the Company who signed the Registration
Statement, and each person, if any, who (i) controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act or
(ii) is controlled by or is under common control with the Company (a “Company
Affiliate”) against any and all losses, liabilities, claims, damages and
expenses to which the Company, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, as and when incurred, but only insofar
as such loss, liability, claim, damage or expense arises from or is caused
directly or indirectly by an untrue statement or omission or alleged untrue
statement or omission in the Registration Statement (or any amendment),
including the Rule 430B Information, or the Prospectus (or any amendment or
supplement thereof), made in reliance on and in conformity with Agent
Information.

 

(c)                                  Procedure. Any party that proposes to
assert the right to be indemnified under this Section 9 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 9 and (ii) any liability that it may have to any indemnified party under
the foregoing provision of this Section 9 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below. The
indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on the written advice
of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
the written advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees, disbursements and other charges
of more than one separate firm (in addition to any local counsel) and all such
fees, disbursements and other charges will be

 

31

--------------------------------------------------------------------------------


 

reimbursed by the indemnifying party promptly as they are incurred. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second and third sentences of this paragraph, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless (i) such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding and (ii) such settlement
does not include a statement as to or an admission of fault, culpability or a
failure to act by or on behalf of any indemnified party.

 

(d)                                 Contribution. In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 9 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or the Agent, the Company and the Agent will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
the agents, if any), to which the Company and the Agent may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company and the Agent, respectively. The relative benefits received by the
parties hereto shall be deemed to be in the same proportion as the total net
proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by the Agent
from the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company and the Agent,
respectively, with respect to the statements or omissions that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Agent,
respectively, and their relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company, the
Operating Partnership and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or

 

32

--------------------------------------------------------------------------------


 

action in respect thereof, referred to above in this Section 9(d) shall be
deemed to include, for the purpose of this Section 9(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), the Agent shall not be required to contribute any amount in excess
of the aggregate commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and any affiliates, officers, directors, partners, employees or agents of the
Agent, will have the same rights to contribution as that party, and each
director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 

10.                               Representations and Agreements to Survive
Delivery.

 

All representations and warranties of the Company and the Operating Partnership
herein or in certificates delivered pursuant hereto shall survive, as of their
respective dates, regardless of (i) any investigation made by or on behalf of
the Agent, any controlling persons, or the Company (or any of their respective
officers who sign the Registration Statement or any directors or controlling
persons), (ii) delivery and acceptance of the Placement Shares and payment
therefore or (iii) any termination of this Agreement.

 

11.                               Termination.

 

(a)                                 Termination; General. The Agent may
terminate this Agreement, by notice to the Company, as hereinafter specified at
any time (1) if there has been, since the time of execution of this Agreement or
since the date as of which information is given in the Prospectus, any change,
or any development or event involving a prospective change, which individually
or in the aggregate, in the sole judgment of the Agent, has or could have a
Material Adverse Effect and makes it impractical or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(2) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agent, impracticable or inadvisable
to market the Placement Shares or to enforce contracts for the sale

 

33

--------------------------------------------------------------------------------


 

of the Placement Shares, (3) if trading in the Placement Shares has been
suspended or limited by the Commission or the NYSE, or if trading generally on
the NYSE has been suspended or limited, (4) if any suspension of trading of any
securities of the Company on any exchange or in the over-the-counter market
shall have occurred and be continuing, (5) if a major disruption of securities
settlements or clearance services in the United States shall have occurred and
be continuing or (6) if a banking moratorium has been declared by either U.S.
Federal or New York authorities.

 

(b)                                 Termination by the Company. The Company
shall have the right to terminate this Agreement by giving notice as specified
herein to the Agent.

 

(c)                                  Termination by the Agent. In addition to
the rights set forth in Section 11(a), the Agent shall have the right to
terminate this Agreement by giving three days’ notice to the Company.

 

(d)                                 Automatic Termination. Unless earlier
terminated pursuant to this Section 11, this Agreement shall automatically
terminate upon the issuance and sale of the Maximum Amount of Placement Shares
through the Agent pursuant to this Agreement and any Terms Agreement.

 

(e)                                  Effectiveness of Termination. Any
termination of this Agreement shall be effective on the date specified in such
notice of termination; provided, however, that such termination shall not be
effective until the close of business on the date specified in such notice by
the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

 

(f)                                   Survival. The provisions of Sections 7(j),
9, 10, 12(a), 12(e), 12(f) hereof and this Section 11(f) and the obligation
herein to pay any discount, commission or other compensation accrued, but
unpaid, shall survive any expiration or termination of this Agreement.

 

12.                               Miscellaneous.

 

(a)                                 Notices. Except as otherwise set forth in
Section 4 of this Agreement, all notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing and effective only on receipt, unless
otherwise specified in this Agreement, and, if to the Agent, such notice shall
be delivered, mailed or sent to the Agent at [ ], Facsimile: [ ], Attention: [
], and if to the Company, such notice shall be delivered, mailed or sent to the
Company at 12600 Hill Country Boulevard, Suite R-100, Austin, Texas 78738,
Facsimile: (512) 538-2333, Attention: Christopher R. Eng, Executive Vice
President, General Counsel, Chief Risk Officer and Secretary.

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., Eastern time, on a Business Day (as hereinafter defined)
or, if such day is not a Business Day, on the next succeeding Business Day,
(ii) on the next Business Day after timely delivery to a nationally-recognized
overnight courier and (iii) on the Business Day actually received if deposited
in the

 

34

--------------------------------------------------------------------------------


 

U.S. mail (certified or registered mail, return receipt requested, postage
prepaid). For purposes of this Agreement, “Business Day” shall mean any day on
which the NYSE and commercial banks in the City of New York are open for
business.

 

(b)                                 Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the Company, the Operating
Partnership and the Agent and their respective successors and the affiliates,
controlling persons, officers and directors referred to in Section 9 hereof.
References to any of the parties contained in this Agreement shall be deemed to
include the successors and permitted assigns of such party. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. No party may assign
its rights or obligations under this Agreement without the prior written consent
of the other parties.

 

(c)                                  Adjustments for Stock Splits. The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any stock split, stock dividend or
similar event effected with respect to the Common Stock.

 

(d)                                 Entire Agreement; Amendment; Severability.
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company, the Operating
Partnership and the Agent. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

(e)                                  Applicable Law; Consent to Jurisdiction and
Process. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the principles of
conflicts of laws. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

(f)                                   Waiver of Jury Trial. EACH OF THE COMPANY,
THE OPERATING PARTNERSHIP AND THE AGENT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON OR

 

35

--------------------------------------------------------------------------------


 

ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g)                                  Specified Courts. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby shall be instituted in (i) the federal courts of the United
States of America located in the City and County of New York, Borough of
Manhattan or (ii) the courts of the State of New York located in the City and
County of New York, Borough of Manhattan (collectively, the “Specified Courts”),
and each party irrevocably submits to the exclusive jurisdiction (except for
proceedings instituted in regard to the enforcement of a judgment of any such
court, as to which such jurisdiction is non-exclusive) of such courts in any
such suit, action or proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum

 

(h)                                 Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed Agreement by one party to the other may be made by facsimile
transmission.

 

13.                               Absence of Fiduciary Relationship.

 

The Company and the Operating Partnership acknowledge and agree that:

 

(a)                                 the Company is a sophisticated business
enterprise that has retained the Agent for the limited purposes set forth in
this Agreement, and the Agent’s, the Company’s and the Operating Partnership’s
respective rights and obligations are contractual in nature;

 

(b)                                 the Company and the Operating Partnership
are each capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated by this Agreement;

 

(c)                                  the Company and the Operating Partnership
have been advised that the Agent and its respective affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that the Agent has no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship;

 

(d)                                 the Company and the Operating Partnership
each disclaims any intention to impose fiduciary obligations on the Agent by
virtue of the engagement contemplated by this Agreement;

 

(e)                                  the Agent has not provided any legal,
accounting, regulatory or tax advice with respect to the transactions
contemplated by this Agreement and the Company and the Operating

 

36

--------------------------------------------------------------------------------


 

Partnership have each consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate;

 

(f)                                   the Agent is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers and hold
long or short positions in the Common Stock; and

 

(g)                                  the Company and the Operating Partnership
each waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Agent shall have no liability (whether direct or
indirect) to the Company or the Operating Partnership in respect to such
fiduciary claim or to any person asserting a fiduciary duty claim on behalf of
or in right of the Company or the Operating Partnership, including shareholders,
partners, employees or creditors of the Company or the Operating Partnership.

 

[Remainder of Page Intentionally Blank]

 

37

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company, the
Operating Partnership and the Agent, please so indicate in the space provided
below for that purpose, whereupon this letter shall constitute a binding
agreement between the parties.

 

 

 

Very truly yours,

 

 

 

 

 

SUMMIT HOTEL PROPERTIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Greg A. Dowell

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

SUMMIT HOTEL OP, LP

 

 

 

 

 

By: Summit Hotel GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

By: Summit Hotel Properties, Inc.,

 

 

 

its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Greg A. Dowell

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

CONFIRMED AND ACCEPTED,
as of the date first above written

 

 

 

 

 

 

 

 

[·]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Sales Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Agent shall be paid compensation equal to up to 2.0% of the gross proceeds
from the sale of Placement Shares pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Significant Subsidiaries

 

Summit Hotel GP, LLC

 

Summit Hospitality I, LLC

 

Summit Hotel OP, LP

 

Summit Hotel TRS, Inc.

 

--------------------------------------------------------------------------------